


Exhibit 10.39


Avista Corporation
Non-Employee Director Compensation - 2015


Prior to August 21, 2015, directors who were not employees of the Company
received an annual retainer of $125,000 with $50,000 of the total retainer to be
paid in stock each year. Directors had the option of taking the remaining
$75,000 in cash, stock or a combination of both cash and stock. The cash portion
of the retainer is paid quarterly. Directors were also paid $1,500 for each
meeting of the Board or any Committee meeting of the Board. Directors who served
as Board Committee Chairs received an additional $7,500 annual retainer, with
the exception of the Audit Committee Chair, who received an additional $13,000
annual retainer and the Compensation Committee Chair, who received an additional
$10,000 annual retainer. The Lead Director received an additional annual
retainer of $20,000.


Each year, the Governance Committee reviews all components of director
compensation. During 2015, the Governance Committee engaged Meridian
Compensation Partners LLC (“Meridian”) to assist in this review. The information
provided by Meridian was used to compare the Company’s current director
compensation with peer companies in the utility industry and general industry
companies of similar size (the “Director Peer Group”). The companies comprising
the Director Peer Group are those companies in the S&P 400 Utilities Index.


At its August 21, 2015 meeting, the Board reviewed survey results from Meridian
regarding current pay practices for director compensation. The Board approved an
increase in the annual retainer of an additional $15,000, effective September 1,
2015. The total annual retainer is now $140,000 with $65,000 of the total
retainer to be paid in stock each year. Directors will have the option of taking
the remaining $75,000 in cash, stock or a combination of both cash and stock.


Each director is entitled to reimbursement of reasonable out-of-pocket expenses
incurred in connection with meetings of the Board or its Committees and related
activities, including director education courses and materials. These expenses
include travel to and from the meetings, as well as any expenses they incur
while attending the meetings.


The Company has a minimum stock ownership expectation for all Board members.
Outside directors are expected to achieve a minimum investment of five times the
minimum portion of their equity retainer payable in Company common stock within
five years of becoming a Board member, and retain at least that level of
investment during his/her tenure as a Board member. Shares previously deferred
under the former Non- Employee Director Stock Plan count for purposes of
determining whether a director has achieved the ownership expectation. Directors
are prohibited from engaging in short-sales, pledging, or hedging the economic
interest in their Company shares.


The ownership expectation illustrates the Board’s philosophy of the importance
of stock ownership for directors to further strengthen the commonality of
interest between the Board and shareholders. The Governance Committee annually
reviews director holdings to determine whether they meet ownership expectations.
All directors currently comply based on their years of service completed on the
Board.


There were no annual stock option grants or non-stock incentive plan
compensation payments to directors for services in 2015 and none are currently
contemplated under the current compensation structure. The Company also does not
provide a retirement plan or deferred compensation plan to its directors.


